[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 18 
The order from which this appeal is taken determined the rights of a claimant upon the fund in the hands of an assignee under a general assignment for the benefit of creditors.
On the 24th of May, 1900, the firm of Price, McCormick  Co., stock brokers, made an assignment of all the property of the firm to the assignee in this case, in trust, for the benefit of creditors pursuant to the statute. The assignee qualified and entered upon the duties of the trust and thereafter advertised for creditors of the firm, requiring them to present their claims. On the 12th of July, 1900, before the day specified in the notice to present claims, the petitioner, George Crocker, claiming to be a general creditor of the firm, presented to and filed with the assignee a sworn claim amounting to $62,286.73, which the assignee allowed as a just and proper claim against the estate in his hands. Subsequently, the assignee declared and paid a dividend of fifty per cent upon the claims of the general creditors of the firm other than the petitioner, and refused to pay to him any part of the dividend or to make any payment to him on account of his claim against the firm.
It appears that the claimant was a special partner in the firm at the time of its failure and that he had contributed $500,000 as special capital, but none of the claims and demands presented to the assignee are on account of his special capital, but arose out of certain dealings between the *Page 20 
claimant and the firm, which will be referred to hereafter. It appears and has been found that the claimant, on the 24th of May, 1900, at the time of the assignment, had a speculative account with the firm of which he was a special partner, for the purchase of stocks and other securities and he was then indebted to the firm on account in the sum of $114,811.99. Upon the payment thereof to the firm the claimant was entitled to receive two thousand six hundred shares of stock of various corporations which had been purchased for his account. In addition thereto the firm held seven hundred and twenty-five shares of the common stock of a railroad. This stock, it appears, belonged absolutely to the claimant and he had delivered it to the firm, without payment, to be held for his account and subject to his instructions. The claimant, at the time of the assignment, it appears, was in Europe, and upon being notified of the failure and the assignment of the firm, stated that he was ready and willing and offered to pay the balance due by him upon his account and demanded the return of all the shares of stock held for his account, but was informed by the assignee that all the stocks had been used by the firm as collateral for loans made to it by divers parties, and the assignee refused to accept the tender of the balance due to the firm or to surrender the shares of stock, the same not being then in his possession or under his control. Sometime thereafter, by agreement between the claimant and the assignee, the latter gave written consents addressed to the various persons with whom the claimant's shares of stock were pledged, authorizing such persons to deliver said shares to him on his paying to them the market price of such stock on that date. The claimant thereupon, for the purpose of releasing his shares of stock from the lien and possession of the parties with whom the same had been placed, paid to them the sum of $177,162.50, or $62,350.51 in excess of the amount due from him to the firm. The total sum due from the firm to the various parties with whom the claimant's shares were pledged was $1,750,000, and the collateral securities pledged with them were of the aggregate value of $2,352,855.73, being largely in excess of *Page 21 
the amount of the indebtedness of the firm to the various parties above mentioned. The excess or surplus, composed in part of money and in part of securities, amounting to $602,855.73 was returned by these various parties to the assignee and the sums paid by the claimant for the redemption or release of his stock were credited on account of the indebtedness due from the firm and in reduction thereof pro tanto. The petitioner's claim is for the difference between the amount due by him to the firm on his account with them and the sum that he paid in order to obtain possession of his securities.
It does not appear affirmatively that the other securities pledged to secure the total debt of $1,750,000 and which aggregated in value $2,352,855.73, belonged to the firm of brokers as their own property, but inasmuch as the contrary does not appear the fair presumption must be that the firm pledged their own property and not that which belonged to their customers. It is possible that this presumption may be changed, but we must take the case as we find it upon the record. We agree with the learned court below that section 37 of the Partnership Law has no application to this case. Under that section a special partner, such as this claimant was, is not permitted to make any claim upon the assets of the firm on account of his capital until all the general creditors have first been paid in full, but, in so far as he has loaned or advanced money to the special partnership in the transaction of its business, his claim stands upon the same footing as that of all other general creditors.
We do not think that the rights of the claimant depend entirely upon his status as a creditor of the firm. At the time of the assignment he had no debt whatever against the firm, but owed the firm a large sum of money on the speculative account, which he subsequently paid in full, and besides paid an additional sum of $62,350.51. Nor do we think that it is important to inquire whether, under the circumstances of the case, he became subrogated to the rights of the creditors of the firm, that is to say, the bankers who held the stock in *Page 22 
pledge. It is not important, in our view, to go into the question of subrogation at all. The claimant's claim never existed as against the firm, but grows out of a transaction which took place subsequent to the assignment between himself and the assignee. The assignee, in writing, authorized, and in one of the letters requested, the claimant to advance the money for the redemption and release of his stock, and he did advance, not the amount of the debt which he owed the firm but much more, that is to say, the market price of the stock on the day of the redemption, which amounted, as we have already shown, to over $62,000 more than the debt. To the extent of the money that the claimant paid over and above his debt it operated to release the other securities which belonged to the firm, and which were primarily liable for the whole debt aside from that due from the claimant himself. Therefore, the funds in the hands of the assignee were enhanced by the payment on the part of the claimant of his own money to the extent of over $62,000.
The question is whether this part of the fund in the hands of the assignee belongs to the claimant or to the general creditors. If, in equity, the claimant has the superior right to be repaid that amount, then he should be paid in full. The general creditors have no claim upon a fund which does not arise from the property of the firm but from the money of the claimant. It will be seen that the transaction was, in effect, to the extent of the sum paid by the claimant over and above his debt an advancement of money to the assignee, which enabled the latter to redeem and release the other securities which were primarily liable; and if this is the true situation, then the general creditors have no claim upon that part of the fund superior or even equal to that of the claimant. In substance and legal effect it is the same as if the assignee had borrowed from the claimant $62,350.51 to apply upon the debt for which the other securities were pledged and thus operated to release them pro tanto. A court of equity, in the determination of such questions, will always look at the substance rather than the form of the transaction, and viewing it *Page 23 
in that way the agreement between the assignee and the claimant was, in substance, that the latter should advance a certain sum of money over and above his debt to the firm, which operated to diminish the debt for which the other securities, which were primarily liable, had been pledged. The assignee, in this way, procured the claimant to advance money to be used in the extinguishment of the lien upon the other property, and to that extent the fund in his hands was increased in the course of his administration of the trust, and there is no reason why the assignee should not repay the amount in full as in the case of any other item of expense in the course of administration.
In this view of the case it is not important to determine whether the claimant made the payment to the bankers voluntarily or involuntarily. It is enough that he made it with the consent and at the request of the assignee and by a mutual arrangement between themselves. The form of the petition which the claimant presented to the court as the foundation of his claim is not to be viewed exactly in the light of a pleading. It is broad enough in the statement of facts and in the prayer to warrant any relief which was justified by the facts established and found. The facts were sufficiently disclosed by the petition and are undisputed in the record. It is of no consequence whether the claimant asked to be repaid the money on the principle of subrogation or otherwise. In such cases when the facts appear it is the duty of the court to determine the controversy according to the principles of equity and justice. The real question is whether the agreement made between the claimant and the assignee, in pursuance of which the former paid for the benefit of the estate a large sum of money over and above his own debt, does not entitle the claimant, in equity, to be paid in full for the amount so advanced by him and which operated to increase the assets in the hands of the assignee. In so far as these assets were increased by the money of the claimant it would seem to be clear that he has the prior right to be reimbursed. The general creditors, so far as the record discloses, *Page 24 
have no claim upon this part of the fund for the plain reason that it was not realized from any of the assigned property, but was virtually advanced to the assignee by the claimant. If it is material to determine whether the act of the claimant in making the payment was voluntary or otherwise there would seem to be no difficulty in reaching the conclusion that it was involuntary; since, at the time that he redeemed the stock he was confronted with this situation: The stock had been pledged without his consent by the brokers to secure debts which they owed generally to various bankers who had advanced them money. These bankers refused to deliver the stock to the claimant upon tender and payment of the debt which he owed to the brokers, but insisted upon holding it unless the market price on that day was paid. The claimant submitted to this condition, and under stress of this situation he contributed over sixty-two thousand dollars in discharge of a lien upon other property that passed to the assignee, and it does not appear from the record now before us that the general creditors had any equitable claim to this part of the fund.
But the case was not tried or considered in the courts below upon this theory, and it may be that the claimant himself rested his rights upon some other view. However that may be, we think that the present record is not in such a condition as would enable this court to render a final judgment, and, therefore, there should be a new trial. As the case now stands, we think that the claimant should have been paid in full and that he is entitled to have the amount advanced by him to the bankers over and above the debt which he owed repaid to him by the assignee. The dividend, if received by the claimant, should apply upon his claim, and since the facts upon which our conclusion is based may be changed, the order of the Appellate Division confirming the report of the referee should be reversed and the case remitted to the Special Term for a new trial, with costs to the claimant to abide the event.
PARKER, Ch. J., BARTLETT, CULLEN and WERNER, JJ., concur; GRAY and HAIGHT, JJ., dissent.
Ordered accordingly. *Page 25